Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-2556

                          NANCY LEE BAILEY,

                       Plaintiff, Appellant,

                                    v.

          PRICEWATERHOUSECOOPERS, LLP and SEAN ANGLES,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                                 Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Christopher J. Trombetta for appellant.
     Mark W. Batten, with whom Proskauer Rose LLP was on brief,
for Pricewaterhousecoopers, LLP.
     Andrew T. O'Connor, Joshua M. Davis, Kelly A. Schwartz, and
Goulston & Storrs PC on brief for Sean Angles.


                         September 19, 2016
          PER CURIAM.     After careful review of the briefs and

consideration of oral arguments in this matter, we summarily affirm

the district court's entry of summary judgment for defendants on

plaintiff's   state-law   retaliation   claim.1        See   Bailey    v.

Pricewaterhousecoopers, LLP, No. 1:14-cv-10141 (D. Mass. Nov. 18,

2015); 1st Cir. R. 27.0(c).   We agree with the district court that

there was insufficient record evidence to support the conclusion

that Defendant-Appellee Sean Angles, the sole alleged retaliator

in this case, was aware of plaintiff's protected activity when he

engaged in the allegedly retaliatory conduct.     See, e.g., Ponte v.

Steelcase Inc., 741 F.3d 310, 323 n.11 (1st Cir. 2014).          Because

we affirm on this basis, we need not address the other aspects of

the district court's reasoning.




     1 Plaintiff does not challenge      any   other    aspect   of   the
district court's ruling on appeal.


                               - 2 -